Name: Council Regulation (EEC) No 3338/80 of 16 December 1980 on the conclusion of the Agreement on the establishment of the Joint Committee and the Agreement on trade in industrial products between the European Economic Community and the Socialist Republic of Romania
 Type: Regulation
 Subject Matter: industrial structures and policy;  Europe;  European construction
 Date Published: nan

 Avis juridique important|31980R3338Council Regulation (EEC) No 3338/80 of 16 December 1980 on the conclusion of the Agreement on the establishment of the Joint Committee and the Agreement on trade in industrial products between the European Economic Community and the Socialist Republic of Romania Official Journal L 352 , 29/12/1980 P. 0001 - 0001 Greek special edition: Chapter 11 Volume 23 P. 0013 Spanish special edition: Chapter 11 Volume 13 P. 0073 Portuguese special edition Chapter 11 Volume 13 P. 0073 COUNCIL REGULATION (EEC) No 3338/80 of 16 December 1980 on the conclusion of the Agreement on the establishment of the Joint Committee and the Agreement on trade in industrial products between the European Economic Community and the Socialist Republic of Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on the establishment of the Joint Committee and the Agreement on trade in industrial products between the European Economic Community and the Socialist Republic of Romania should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on the establishment of the Joint Committee and the Agreement on trade in industrial products between the European Economic Community and the Socialist Republic of Romania are hereby approved on behalf of the Community. The texts of the Agreements are annexed to this Regulation. Article 2 The President of the Council shall give the notifications provided for in Article 5 of the Agreement on the establishment of the Joint Committee and in Article 13 of the Agreement on trade in industrial products (1). Article 3 The Community shall be represented on the Joint Committee established by the first Agreement referred to in Article 1 by the Commission, assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1980. For the Council The President Colette FLESCH (1) The date of entry into force of the Agreements will be published in the Official Journal of the European Communities by the General Secretariat of the Council. AGREEMENT between the European Economic Community and the Socialist Republic of Romania on the establishment of the Joint Committee THE COUNCIL OF THE EUROPEAN COMMUNITIES and THE GOVERNMENT OF THE SOCIALIST REPUBLIC OF ROMANIA, CONSIDERING the traditional trade relations between the Member States of the European Economic Community, hereinafter called "the Community", and the Socialist Republic of Romania, hereinafter called "Romania", CONSIDERING the powers assigned to the Community under the Treaty establishing the European Economic Community, DESIRING to develop trade relations on the basis of equality and mutual satisfaction of the partners and of reciprocity permitting as a whole, an equitable distribution of advantages and obligations of comparable scale, with respect for bilateral and multilateral agreements, TAKING INTO ACCOUNT the Parties "respective levels of economic development and Romania's membership of the "Group of 77 developing countries", REAFFIRMING the importance which the Parties attach to the General Agreement on Tariffs and Trade ; whereas, in compliance with the provisions of that Agreement and the Protocol of Accession of Romania thereto, they grant each other most-favoured-nation treatment, WHEREAS there is an Agreement on trade in textile products between the Community and Romania; WHEREAS an Arrangement on Romanian exports of iron and steel products covered by the Treaty establishing the European Coal and Steel Community has been concluded between the Community and Romania; WHEREAS an Agreement on trade in other industrial products has been concluded between the Community and Romania, WHEREAS the establishment of a framework, taking the form of a Joint Committee, will make it possible to hold periodic exchanges of views on various aspects of the Parties' economic relations and to examine measures aimed at ensuring the harmonious development of those relations; RECOGNIZING the importance of the new direct link thus created by the establishment of a Joint Committee, which will provide a means of giving fresh impetus to economic and trade relations between the Community and Romania, HAVE DECIDED to conclude this Agreement: Article 1 1. A Joint Committee is hereby established, composed of representatives of the Community, on the one hand, and representatives of Romania, on the other. The tasks of the Joint Committee shall be: - to examine the various aspects of trade between the Parties, notably its overall pattern, rate of growth, structure and diversification, the trade balance and the various forms of trade and trade promotion; - to make recommendations on any trade problem of mutual concern; - to seek appropriate means of avoiding possible difficulties in the fields of trade and to encourage various forms of commercial cooperation in areas of mutual interest; - to consider measures likely to develop and diversify trade, notably by improving import opportunities in the Community and in Romania; - to exchange information on structural guidelines laid down for the economies of the two Parties which have an impact on trade and, by extension on the scope for developing complementarity between the respective economies and also on the proposed economic development programmes; - to see that the agreements and arrangements between the Parties function properly and to carry out the tasks assigned to it under those agreements or arrangements; - to give sympathetic consideration to possible ways of improving conditions for the development of direct contacts between firms established in the Community and those established in Romania; - to formulate and submit to the authorities of both Parties recommendations for solving any problems that arise, where appropriate by means of the conclusion of arrangements or agreements. 2. The Joint Committee shall meet at the highest possible level and shall adopt recommendations by mutual agreement between the Parties. Article 2 Should the Parties consider it necessary, the Joint Committee may meet on an ad hoc basis in order to deal with special problems and hold the consultations provided for under the agreements between the Parties. Article 3 The Joint Committee shall meet once a year in Brussels and Bucharest alternately. Special meetings may be convened by mutual agreement, at the request of either Contracting Party. The office of Chairman of the Joint Committee shall be held alternately by each of the Contracting Parties. Wherever possible, the agenda for meetings of the Joint Committee will be agreed beforehand. Article 4 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of Romania. Article 5 This Agreement shall enter into force on the first day of the month following the date on which the Contracting Parties notify each other that the legal procedures necessary for that purpose have been completed. The agreement shall be concluded for an unlimited period. Either Contracting Party may denounce the agreement at any time however, by giving six months' notice. This Agreement may be amended by mutual agreement between the Contracting Parties to take account of new developments. Article 6 This Agreement is drawn up in duplicate in the Danish, Dutch, English, French, German, Italian and Romanian languages, each of these texts being equally authentic. UdfÃ ¦rdiget i Bukarest, den otteogtyvende juli nitten hundrede og firs. Geschehen zu Bukarest am achtundzwanzigsten Juli neunzehnhundertachtzig. Done at Bucharest on the twenty-eighth day of July in the year one thousand nine hundred and eighty. Fait Ã Bucarest, le vingt-huit juillet mil neuf cent quatre-vingt. Fatto a Bucarest, addÃ ¬ ventotto luglio millenovecentottanta. Gedaan te Boekarest, de achtentwintigste juli negentienhonderd tachtig. >PIC FILE= "T0016863"> For RÃ ¥det for De europÃ ¦iske FÃ ¦llesskaber, FÃ ¼r den Rat der EuropÃ ¤ischen Gemeinschaften, For the Council of the European Communities, Pour le Conseil des CommunautÃ ©s europÃ ©ennes, Per il Consiglio delle ComunitÃ europee, Voor de Raad van de Europese Gemeenschappen, >PIC FILE= "T0016864"> For Regeringen for Den socialistiske republik RumÃ ¦nien, FÃ ¼r die Regierung der Sozialistischen Republik RumÃ ¤nien, For the Government of the Socialist Republic of Romania, Pour le gouvernement de la rÃ ©publique socialiste de Roumanie, Per il governo della Repubblica socialista di Romania, Voor de Regering van de Socialistische Republiek RoemeniÃ «, >PIC FILE= "T0016865"> AGREEMENT between the European Economic Community and the Socialist Republic of Romania on trade in industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES and THE GOVERNMENT OF THE SOCIALIST REPUBLIC OF ROMANIA, RESOLVED to develop and diversify trade between the European Economic Community, hereinafter referred to as the Community, and the Socialist Republic of Romania, hereinafter referred to as Romania, CONSCIOUS of the importance of industrial products in the expansion of trade, DESIRING, therefore, to promote the harmonious development of trade in industrial products between the Community and Romania, having regard to their respective levels of economic development, REAFFIRMING the commitment of the Community and Romania to the General Agreement on Tariffs and Trade, including the Protocol of Accession of Romania, HAVE AGREED AS FOLLOWS: Article 1 1. Subject to paragraph 2, this Agreement shall apply to trade in products originating in the Community or in Romania falling within Chapters 25 to 99 of the Customs Cooperation Council Nomenclature. 2. However, this Agreement shall not apply: - to products covered by the Treaty establishing the European Coal and Steel Community; - for the duration of the Agreement between the Community and Romania on trade in textile products initialled on 16 December 1977 and any successor agreement thereto, to textile products covered by those agreements; - to the products listed in the Annex to this Agreement. 3. Unless otherwise specified in this Agreement, trade between the Contracting Parties shall be conducted in compliance with their respective regulations. Article 2 1. The Contracting Parties shall make every effort to promote and expand their trade in industrial products. 2. To that end, they confirm their resolve to implement this Agreement liberally, taking into account the provisions of GATT and the Protocol of Accession of Romania, and will make every effort to facilitate trade between themselves in compliance with their respective regulations and to help establish a balance in that trade at the highest possible level. 3. In this spirit the Joint Committee established by the Agreement between the Community and Romania will attach special importance to examining ways of encouraging the reciprocal and harmonious expansion of trade. Article 3 1. The Community will accord the highest possible degree of liberalization to imports of products originating in Romania. To this end it will make special efforts to ensure that, during the period of validity of this Agreement, substantial progress is made towards the gradual abolition of the restrictions referred to by Article 3 (a) of the Protocol of Accession of Romania to GATT. 2. Each year the Joint Committee will assess the progress made in applying paragraph 1 by reference to all relevant factors. 3. The Community undertakes not to introduce any new quantitative restrictions or measures having equivalent effect on imports of products covered by this Agreement and to apply to Romania any general measures it may take in the future to remove quantitative restrictions on imports in respect of the member countries of GATT. The Community will communicate to Romania the list of products which may be imported into the Community free of quantitative restrictions as from the entry into force of this Agreement. Article 4 1. The Community undertakes to suspend quantitative restrictions on imports into certain of its regions of products which are of priority importance to Romanian exports. 2. The list of the products referred to in paragraph 1 and the detailed arrangements for implementing that paragraph are given in the Protocol annexed to this Agreement. Article 5 1. For each calendar year, the Community shall open import quotas for products exported by Romania which are subject to quantitative restrictions. 2. The Community will notify Romania as speedily as possible of the quotas opened for 1981. 3. The two Parties will subsequently hold consultations each year in the Joint Committee to determine whether the quotas referred to in paragraph 2 should be increased for the following year. Article 6 1. Imports into the Community of products covered by this Agreement shall not be charged against the quotas referred to in Article 5 provided that they are declared as being intended for re-export from the Community, either in the unaltered state or after inward processing, under the administrative control arrangements established for this purpose in the Community. 2. Re-imports into the Community of products covered by this Agreement obtained as a result of the processing in Romania of goods temporarily exported by the Community shall not be charged against the quotas referred to in Article 5 provided that they are declared as such under nondiscriminatory control systems in force for this purpose in the Member States of the Community. Article 7 The Romanian authorities undertake to ensure that goods are delivered at market-related prices or on terms which do not cause or threaten serious injury to producers of like or directly competing products at a comparable marketing stage. Article 8 1. The Contracting Parties shall consult each other if any product is being imported in trade between the Community and Romania in such increased quantities or under such conditions as to cause or threaten serious injury to domestic producers of like or directly competing products. 2. The Contracting Party requesting the consultations will supply the other Party with all the information required for a detailed examination of the situation. 3. The consultations requested pursuant to paragraph 1 will be held with due regard for the fundamental aims of the Agreement and the general principles of international law and will be completed not later than 30 days from the date of notification of the request by the Party concerned, unless the Parties agree otherwise. 4. If as a result of these consultations it is acknowledged that the situation described in paragraph 1 exists, the Parties will take appropriate measures, on a regional basis if necessary, to prevent or put an end to the injury, including measures relating to the selling prices of the products exported where the injury is caused by prices which are abnormally far below the normal level of competition. 5. If the consultations end without the Contracting Parties reaching agreement on the measures to be taken, the Contracting Party which requested the consultations will be free to apply to imports of the products in question such measures as it considers necessary to prevent or put an end to the injury caused by the exports from the other Contracting Party. In that event, the other Party will be entitled to waive its obligations towards the first Party in respect of substantially equivalent trade. 6. In exceptional cases, where any delay would cause damage which it would be difficult to repair, provisional measures to prevent or remedy the injury may be taken during the consultations or without prior consultation. In that event, if the consultations have not already begun, they will take place immediately after the measures in question have been taken. 7. The Contracting Parties agree to hold consultations to determine when the measures adopted pursuant to paragraphs 4, 5 and 6 shall cease to apply. Article 9 1. Romania will expand and diversify its imports of products originating in the Community at least at the same rate as its purchases from the other contracting Parties to GATT. Romania will expand and diversify its imports of products originating in the Community at a rate not smaller than that of its purchases from the other Contracting Parties to GATT. 2. In order to make Community economic operators more aware of the opportunities for exporting to Romania, the latter will supply the Community as speedily as possible with all relevant information, notably on annual economic development programmes and general or sectoral import programmes or targets. 3. The Joint Committee will assess each year, in the light of all relevant factors, progress made on expanding and diversifying Romania's imports or products originating in the Community. The Joint Committee may recommend measures to promote further progress in this field. Article 10 The two Contracting Parties undertake to promote visits by persons, groups and delegations involved in trade between the two Parties and to encourage and facilitate as far as possible the organization of fairs and exhibitions by each Party on the territory of the other Contracting Party. Article 11 The Contracting Parties shall agree that payments for transactions shall be made, in accordance with their respective laws and regulations, in any convertible currency agreed by the two Parties concerned in the transaction. Article 12 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of Romania. Article 13 This Agreement shall enter into force on 1 January 1981, provided that the Contracting Parties have notified each other by that date that the legal procedures necessary to this end have been completed. The Agreement shall be concluded for a period of five years. The Agreement shall be automatically renewed year by year provided that neither Contracting Party gives the other Party written notice of denunciation of the Agreement six months before it expires. However, the two Contracting Parties may amend the Agreement by mutual consent in order to take account of new developments. The Annex, the Protocol and the exchanges of letters attached to this Agreement shall form an integral part thereof. Article 14 This Agreement is drawn up in duplicate in the Danish, Dutch, English, French, German, Italian and Romanian languages, each text being equally authentic. UdfÃ ¦rdiget i Bukarest, den otteogtyvende juli nitten hundrede og firs. Geschehen zu Bukarest am achtundzwanzigsten Juli neunzehnhundertachtzig. Done at Bucharest on the twenty-eighth day of July in the year one thousand nine hundred and eighty. Fait Ã Bucarest, le vingt-huit juillet mil neuf cent quatre-vingt. Fatto a Bucarest, addÃ ¬ ventotto luglio millenovecentottanta. Gedaan te Bockarest, de achtentwintigste juli negentienhonderd tachtig. >PIC FILE= "T0016866"> For RÃ ¥det for De europÃ ¦iske FÃ ¦llesskaber, FÃ ¼r den Rat der EuropÃ ¤ischen Gemeinschaften, For the Council of the European Communities, Pour le Conseil des CommunautÃ ©s europÃ ©ennes, Per il Consiglio delle ComunitÃ europee, Voor de Raad van de Europese Gemeenschappen, >PIC FILE= "T0016867"> For Regeringen for Den socialistiske republik RumÃ ¦nien, FÃ ¼r die Regierung der Sozialistischen Republik RumÃ ¤nien, For the Government of the Socialist Republic of Romania, Pour le gouvernement de la rÃ ©publique socialiste de Roumanie, Per il governo della Repubblica socialista di Romania, Voor de Regering van de Socialistische Republiek RoemeniÃ «, >PIC FILE= "T0016868"> ANNEX Products falling within Chapters 25 to 99 of the Cooperation Council Nomenclature which are not covered by the Agreement >PIC FILE= "T0016869"> EXCHANGE OF LETTERS No 1 The Head of the Delegation of the European Economic Community Sir, As was pointed out to you in the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, products within the province of the Treaty establishing the European Coal and Steel Community are or may be covered by separate arrangements. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I have the honour to acknowledge receipt of your letter of today, which reads as follows: "As was pointed out to you in the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, products within the province of the Treaty establishing the European Coal and Steel Community are or may be covered by separate arrangements. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm that I am in agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community EXCHANGE OF LETTERS No 2 The Head of the Delegation of the European Economic Community Sir, 1. In the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, the Romanian Delegation drew attention to Romania's special concern that the Community should undertake to abolish, for the duration of the Agreement, all the quantitative restrictions referred to in Article 3 of the Protocol of Accession of Romania to GATT. Although the Community Delegation confirmed that the Community's ultimate aim is in accordance with the Romanian objective referred to above, it mentioned the various reasons why it cannot at this stage undertake to meet Romania's request. 2. For the purposes of implementing Article 3 (1) of the Agreement, the Romanian Delegation has submitted a list, given in Annex I, of products which are of priority importance for Romanian exports and are subject to quantitative restrictions which Romania considers should be abolished or suspended for the duration of the Agreement. 3. The Community, referring in this connection to its position as stated in paragraph 1 and to the obligations deriving from the Protocol of Accession of Romania to GATT, and taking into account the abovementioned list, undertakes to abolish or suspend the quantitative restrictions on products listed in Annex II and to examine as a matter of priority in the Joint Committee the other products exported by Romania that are subject to specific quantitative restrictions, which should be abolished or suspended for the duration of the Agreement. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I am pleased to acknowledge receipt of your letter of today which reads as follows: " 1. In the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, the Romanian Delegation drew attention to Romania's special concern that the Community should undertake to abolish, for the duration of the Agreement, all the quantitative restrictions referred to in Article 3 of the Protocol of Accession of Romania to GATT. Although the Community Delegation confirmed that the Community's ultimate aim is in accordance with the Romanian objective referred to above, it mentioned the various reasons why it cannot at this stage undertake to meet Romania's request. 2. For the purposes of implementing Article 3 (1) of the Agreement, the Romanian Delegation has submitted a list, given in Annex I, of products which are of priority importance for Romanian exports and are subject to quantitative restrictions which Romania considers should be abolished or suspended for the duration of the Agreement. 3. The Community, referring in this connection to its position as stated in paragraph 1 and to the obligations deriving from the Protocol of Accession of Romania to GATT, and taking into account the abovementioned list, undertakes to abolish or suspend the quantitative restrictions on products listed in Annex II and to examine as a matter of priority in the Joint Committee the other products exported by Romania that are subject to specific quantitative restrictions, which should be abolished or suspended for the duration of the Agreement. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm my agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community ANNEX I to Exchange of Letters No 2 >PIC FILE= "T0016870"> >PIC FILE= "T0016871"> ANNEX II to Exchange of Letters No 2 NB : The measures envisaged for the products appearing in lists (a), (b), (c) and (d) will be applied as and from 1 January 1981. (a) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE ABOLISHED AT COMMUNITY LEVEL >PIC FILE= "T0016872"> >PIC FILE= "T0016873"> (b) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE ABOLISHED AT REGIONAL LEVEL >PIC FILE= "T0016874"> >PIC FILE= "T0016875"> (c) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE SUSPENDED AT REGIONAL LEVEL, IN ACCORDANCE WITH THE PROTOCOL ANNEXED TO THE AGREEMENT >PIC FILE= "T0016876"> >PIC FILE= "T0016877"> (d) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE SUSPENDED AT REGIONAL LEVEL >PIC FILE= "T0016878"> e) OTHER PRODUCTS >PIC FILE= "T0017088"> EXCHANGE OF LETTERS No 3 The Head of the Delegation of the European Economic Community Sir, Since the beginning of 1980, a new import scheme aimed at subsequent liberalization ("Testausschreibung") has been introduced by the Federal Republic of Germany covering almost half of the industrial products still subject to quantitative restrictions (apart from textile and steel products). This scheme, whose application is currently limited to 1980, provides on an experimental and temporary basis for the issue of import licences above and beyond the limits set by the quotas. The "Testausschreibung" is intended to permit an assessment, in the course of future years, of the sectors in which quantitative restrictions on imports of industrial products might be removed. During the examination of the results of the "Testausschreibung", the particular importance which Romania attaches to the expansion of economic relations and Romania's contractual relations with the Community will be taken into consideration. In the event that, in particular instances, as a result of Romanian exports to the Federal Republic of Germany, market trends make it necessary to discontinue this practice, Romania will be informed to this effect immediately and prior consultation may take place if Romania so requests. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I have the honour to acknowledge receipt of your letter of today which reads as follows: "Since the beginning of 1980, a new import scheme aimed at subsequent liberalization ("Testausschreibung") has been introduced by the Federal Republic of Germany covering almost half of the industrial products still subject to quantitative restrictions (apart from textile and steel products). This scheme, whose application is currently limited to 1980, provides on an experimental and temporary basis for the issue of import licences above and beyond the limits set by the quotas. The "Testausschreibung" is intended to permit an assessment, in the course of future years, of the sectors in which quantitative restrictions on imports of industrial products might be removed. During the examination of the results of the "Testausschreibung", the particular importance which Romania attaches to the expansion of economic relations and Romania's contractual relations with the Community will be taken into consideration. In the event that, in particular instances, as a result of Romanian exports to the Federal Republic of Germany, market trends make it necessary to discontinue this practice, Romania will be informed to this effect immediately and prior consultation may take place if Romania so requests. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm that I am in agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community PROTOCOL on the application of Article 4 of the Agreement TITLE I Suspension of quantitative restrictions on imports into the Community and import control procedures Article 1 Quantitative restrictions on importation of products originating in Romania included in Annex I attached hereto are hereby suspended in the regions of the Community indicated in the said Annex on the conditions set out below. Article 2 1. Importation into the Community of the products referred to in Article 1 shall be subject to the presentation of an import authorization or document. 2. For each year of the lifetime of the Agreement the competent authorities in the Community shall within five working days of the presentation of an import application accompanied by the corresponding export licence issued by the Romanian authorities in accordance with Title II, automatically issue import authorizations or documents for such products up to the quantities specified for each product in Annex II. 3. Where the quantity in respect of which import authorizations or documents have been issued for a given product reaches the annual limit set for that product in Annex II or the unused portion of that limit is insufficient to cover the quantity specified in the export licence, the competent authorities in the Community shall suspend issue of import authorizations or documents for the excess amount. In this event the Community shall immediately inform Romania, which may request the holding of consultations on the matter. 4. For the purposes of paragraphs 2 and 3 imports shall be set off against the limits set for the year in which shipment of the goods was actually effected in Romania, even if the export licence is issued after such shipment. Article 3 This Protocol shall not apply to: - imports of the products referred to in Article 1 where they are declared to be for re-export outside the Community in the same state or after processing under the administrative system of control set up for this purpose within the Community. However, the release for home use of the products referred to above, in the same state or after processing, is subject to the provisions of Article 2; - re-imports into the Community of the products referred to in Article 1 obtained by the processing in Romania of goods temporarily exported by the Community where they are declared as such re-imports under nondiscriminatory systems of administrative control in force for that purpose in the Member States of the Community. Article 4 The Joint Committee may examine any possible increase in the quantities specified in Annex II and the possibility of extending the import arrangements provided for in this Protocol to other products. Amendments to Annexes I and II which are recommended by the Joint Committee shall be notified in an exchange of letters between the parties. TITLE II Procedures for the issue of export licences by Romania Article 5 The competent authorities of Romania shall issue an export licence in respect of each consignment of products referred to in Annex I. Article 6 1. The export licence shall conform to a standard model, as shown in Annex III. 2. The Community and Romania shall render each other mutual assistance for the purpose of verifying the authenticity and correctness of export licences. Article 7 The competent authorities in the Community must be notified forthwith of the withdrawal or alteration of any export licence already issued. Article 8 A single original of each export licence shall be made out. This document may also comprise additional copies duly indicated as such. It shall be made out in English or French. If it is completed by hand, entries must be in ink and in printscript. The document shall measure 210 Ã  297 mm. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye. Each document shall bear a serial number, whether or not printed, by which it can be identified. Article 9 In the event of theft, loss or destruction of an export licence the exporter may apply to the competent authority which issued it for a duplicate to be made out on the basis of the export documents in his possession. The duplicate issued in this way must bear the endorsement "duplicate". The duplicate must bear the date of the original licence. Article 10 The competent authorities in Romania shall satisfy themselves that the goods exported correspond to the statements given in the export licence. Article 11 Romania shall send the Commission of the European Communities the names and addresses of the authorities competent to issue licences, together with specimens of the stamps used by these authorities. ANNEX Products falling within Chapters 25 to 99 of the Cooperation Council Nomenclature which are not covered by the Agreement >PIC FILE= "T0016869"> EXCHANGE OF LETTERS No 1 The Head of the Delegation of the European Economic Community Sir, As was pointed out to you in the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, products within the province of the Treaty establishing the European Coal and Steel Community are or may be covered by separate arrangements. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I have the honour to acknowledge receipt of your letter of today, which reads as follows: "As was pointed out to you in the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, products within the province of the Treaty establishing the European Coal and Steel Community are or may be covered by separate arrangements. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm that I am in agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community EXCHANGE OF LETTERS No 2 The Head of the Delegation of the European Economic Community Sir, 1. In the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, the Romanian Delegation drew attention to Romania's special concern that the Community should undertake to abolish, for the duration of the Agreement, all the quantitative restrictions referred to in Article 3 of the Protocol of Accession of Romania to GATT. Although the Community Delegation confirmed that the Community's ultimate aim is in accordance with the Romanian objective referred to above, it mentioned the various reasons why it cannot at this stage undertake to meet Romania's request. 2. For the purposes of implementing Article 3 (1) of the Agreement, the Romanian Delegation has submitted a list, given in Annex I, of products which are of priority importance for Romanian exports and are subject to quantitative restrictions which Romania considers should be abolished or suspended for the duration of the Agreement. 3. The Community, referring in this connection to its position as stated in paragraph 1 and to the obligations deriving from the Protocol of Accession of Romania to GATT, and taking into account the abovementioned list, undertakes to abolish or suspend the quantitative restrictions on products listed in Annex II and to examine as a matter of priority in the Joint Committee the other products exported by Romania that are subject to specific quantitative restrictions, which should be abolished or suspended for the duration of the Agreement. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I am pleased to acknowledge receipt of your letter of today which reads as follows: " 1. In the negotiations which led to the signing of the Agreement between the Community and Romania on trade in industrial products, the Romanian Delegation drew attention to Romania's special concern that the Community should undertake to abolish, for the duration of the Agreement, all the quantitative restrictions referred to in Article 3 of the Protocol of Accession of Romania to GATT. Although the Community Delegation confirmed that the Community's ultimate aim is in accordance with the Romanian objective referred to above, it mentioned the various reasons why it cannot at this stage undertake to meet Romania's request. 2. For the purposes of implementing Article 3 (1) of the Agreement, the Romanian Delegation has submitted a list, given in Annex I, of products which are of priority importance for Romanian exports and are subject to quantitative restrictions which Romania considers should be abolished or suspended for the duration of the Agreement. 3. The Community, referring in this connection to its position as stated in paragraph 1 and to the obligations deriving from the Protocol of Accession of Romania to GATT, and taking into account the abovementioned list, undertakes to abolish or suspend the quantitative restrictions on products listed in Annex II and to examine as a matter of priority in the Joint Committee the other products exported by Romania that are subject to specific quantitative restrictions, which should be abolished or suspended for the duration of the Agreement. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm my agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community ANNEX I to Exchange of Letters No 2 >PIC FILE= "T0016870"> >PIC FILE= "T0016871"> ANNEX II to Exchange of Letters No 2 NB : The measures envisaged for the products appearing in lists (a), (b), (c) and (d) will be applied as and from 1 January 1981. (a) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE ABOLISHED AT COMMUNITY LEVEL >PIC FILE= "T0016872"> >PIC FILE= "T0016873"> (b) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE ABOLISHED AT REGIONAL LEVEL >PIC FILE= "T0016874"> >PIC FILE= "T0016875"> (c) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE SUSPENDED AT REGIONAL LEVEL, IN ACCORDANCE WITH THE PROTOCOL ANNEXED TO THE AGREEMENT >PIC FILE= "T0016876"> >PIC FILE= "T0016877"> (d) PRODUCTS IN RESPECT OF WHICH QUANTITATIVE IMPORT RESTRICTIONS WILL BE SUSPENDED AT REGIONAL LEVEL >PIC FILE= "T0016878"> e) OTHER PRODUCTS >PIC FILE= "T0017088"> EXCHANGE OF LETTERS No 3 The Head of the Delegation of the European Economic Community Sir, Since the beginning of 1980, a new import scheme aimed at subsequent liberalization ("Testausschreibung") has been introduced by the Federal Republic of Germany covering almost half of the industrial products still subject to quantitative restrictions (apart from textile and steel products). This scheme, whose application is currently limited to 1980, provides on an experimental and temporary basis for the issue of import licences above and beyond the limits set by the quotas. The "Testausschreibung" is intended to permit an assessment, in the course of future years, of the sectors in which quantitative restrictions on imports of industrial products might be removed. During the examination of the results of the "Testausschreibung", the particular importance which Romania attaches to the expansion of economic relations and Romania's contractual relations with the Community will be taken into consideration. In the event that, in particular instances, as a result of Romanian exports to the Federal Republic of Germany, market trends make it necessary to discontinue this practice, Romania will be informed to this effect immediately and prior consultation may take place if Romania so requests. I would be grateful for confirmation of your agreement with the terms of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities To the Head of the Delegation of the Socialist Republic of Romania The Head of the Delegation of the Socialist Republic of Romania Sir, I have the honour to acknowledge receipt of your letter of today which reads as follows: "Since the beginning of 1980, a new import scheme aimed at subsequent liberalization ("Testausschreibung") has been introduced by the Federal Republic of Germany covering almost half of the industrial products still subject to quantitative restrictions (apart from textile and steel products). This scheme, whose application is currently limited to 1980, provides on an experimental and temporary basis for the issue of import licences above and beyond the limits set by the quotas. The "Testausschreibung" is intended to permit an assessment, in the course of future years, of the sectors in which quantitative restrictions on imports of industrial products might be removed. During the examination of the results of the "Testausschreibung", the particular importance which Romania attaches to the expansion of economic relations and Romania's contractual relations with the Community will be taken into consideration. In the event that, in particular instances, as a result of Romanian exports to the Federal Republic of Germany, market trends make it necessary to discontinue this practice, Romania will be informed to this effect immediately and prior consultation may take place if Romania so requests. I would be grateful for confirmation of your agreement with the terms of this letter." I have the honour to confirm that I am in agreement with the terms of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Romania To the Head of the Delegation of the European Economic Community PROTOCOL on the application of Article 4 of the Agreement TITLE I Suspension of quantitative restrictions on imports into the Community and import control procedures Article 1 Quantitative restrictions on importation of products originating in Romania included in Annex I attached hereto are hereby suspended in the regions of the Community indicated in the said Annex on the conditions set out below. Article 2 1. Importation into the Community of the products referred to in Article 1 shall be subject to the presentation of an import authorization or document. 2. For each year of the lifetime of the Agreement the competent authorities in the Community shall within five working days of the presentation of an import application accompanied by the corresponding export licence issued by the Romanian authorities in accordance with Title II, automatically issue import authorizations or documents for such products up to the quantities specified for each product in Annex II. 3. Where the quantity in respect of which import authorizations or documents have been issued for a given product reaches the annual limit set for that product in Annex II or the unused portion of that limit is insufficient to cover the quantity specified in the export licence, the competent authorities in the Community shall suspend issue of import authorizations or documents for the excess amount. In this event the Community shall immediately inform Romania, which may request the holding of consultations on the matter. 4. For the purposes of paragraphs 2 and 3 imports shall be set off against the limits set for the year in which shipment of the goods was actually effected in Romania, even if the export licence is issued after such shipment. Article 3 This Protocol shall not apply to: - imports of the products referred to in Article 1 where they are declared to be for re-export outside the Community in the same state or after processing under the administrative system of control set up for this purpose within the Community. However, the release for home use of the products referred to above, in the same state or after processing, is subject to the provisions of Article 2; - re-imports into the Community of the products referred to in Article 1 obtained by the processing in Romania of goods temporarily exported by the Community where they are declared as such re-imports under nondiscriminatory systems of administrative control in force for that purpose in the Member States of the Community. Article 4 The Joint Committee may examine any possible increase in the quantities specified in Annex II and the possibility of extending the import arrangements provided for in this Protocol to other products. Amendments to Annexes I and II which are recommended by the Joint Committee shall be notified in an exchange of letters between the parties. TITLE II Procedures for the issue of export licences by Romania Article 5 The competent authorities of Romania shall issue an export licence in respect of each consignment of products referred to in Annex I. Article 6 1. The export licence shall conform to a standard model, as shown in Annex III. 2. The Community and Romania shall render each other mutual assistance for the purpose of verifying the authenticity and correctness of export licences. Article 7 The competent authorities in the Community must be notified forthwith of the withdrawal or alteration of any export licence already issued. Article 8 A single original of each export licence shall be made out. This document may also comprise additional copies duly indicated as such. It shall be made out in English or French. If it is completed by hand, entries must be in ink and in printscript. The document shall measure 210 Ã  297 mm. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye. Each document shall bear a serial number, whether or not printed, by which it can be identified. Article 9 In the event of theft, loss or destruction of an export licence the exporter may apply to the competent authority which issued it for a duplicate to be made out on the basis of the export documents in his possession. The duplicate issued in this way must bear the endorsement "duplicate". The duplicate must bear the date of the original licence. Article 10 The competent authorities in Romania shall satisfy themselves that the goods exported correspond to the statements given in the export licence. Article 11 Romania shall send the Commission of the European Communities the names and addresses of the authorities competent to issue licences, together with specimens of the stamps used by these authorities. ANNEX I Referred to in Article 1 of the Protocol >PIC FILE= "T0016879"> ANNEX II Referred to in Article 2, paragraph 2 of the Protocol ROMANIAN EXPORT PROGRAMME >PIC FILE= "T0016880"> ANNEX III >PIC FILE= "T0016881">